Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 2/18/2022 has been received and entered.  Claims 61, 64-67, 69, 71, 75-76, 79, 81 have been amended, claim 83 has been added, and claims 1-60 have been cancelled.  
Claims 61-83 are pending.
	
Election/Restriction
Applicant’s election without traverse of Group I, and the species of GRH-L2 and regression as a supervised machine learning algorithm in the reply filed on 9/21/2021 is acknowledged.  Upon review of the specification and initial search, it does not appear to be an undue burden to examine the listed species of machine learning algorithms/classifiers contemplated and/or claimed.  Accordingly, the election of species for the machine learning algorithm was withdrawn.
For other transcription factors, it is noted that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claims 61-83 are pending.  Newly added claim 83 is dependent on claim 61 and is consistent with the elected invention.  Claims 75-82 are withdrawn from further consideration inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2021. 
The examiner has required restriction between product or apparatus claims and process claims, in this election Applicant have elected a method.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 61-74, 83 drawn to a computer implemented method to detect a disease by analyzing signal from DNA for the species of the transcription factor GRH are currently under examination.

PPH petition
The petition to make special filed 5/10/2021 was received and Granted (see paper entered 7/7/2021).
Applicants response filed 2/18/2022 to the FAOM mailed 10/22/2021 required an extension of time.


Priority
	This application filed 1/27/2021 is a Continuation of PCT/US2019/055119 filed 10/8/2019 which claim benefit to three US provisional applications: 62/849097 filed 5/16/2019; 62/752270 filed 10/29/2018; and 62/742854 filed 10/8/2018.
No comment has been made regarding the summary of priority.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-74 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because steps b)-c) are vague and appears to be incomplete in how a coverage pattern is to be processed and what the resulting signal is after processing is withdrawn.
is withdrawn.
Claims 65 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because there is no definition or limiting guidance for what an accessibility score is or how one is to calculate it using sequence data is withdrawn.
Examiner’s Comment
For the rejections above, the amendments to the claims have addressed the issues that were raised in the basis of the separate rejections.  Given the guidance of the specification and art of record, the correlation of transcription binding at the effect on the protection of DNA as related to histone binding for a gene of interest provides adequate guidance and support for what a coverage pattern and signal pattern would be when practicing the method steps of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 61-74 stand and newly added claim 83 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 61-74 have been amended and still are generally directed to a computer implemented method to detect a disease by analyzing signal from DNA for the species of the transcription factor GRH.  More specifically claim 61 requires providing sequence read data obtained/derived from a subject, using the reads to generate a coverage pattern for a transcription factor, processing the information into a signal, then processing the signal with a reference signal to determine similarities and/or differences in signal frequency.  With the amendment, step b) provides that the spatial pattern is provided by the reads that are obtained for a region of interest associated with a given transcription factor at two different sites, and step c) provides a description that the coverage pattern represents the ‘accessibility’ of the site.  The final step still relies on the ‘signal’ generated from the comparison of a test and reference to determine the presence or absence of a disease that is correlated with the observation.
Dependent claims have been amended to be consistent with the amendment to claim 61, and set forth the source of the information as cfDNA from a subject with cancer for GRH (claims 62, 63 and 68) as well as more details on what is performed in each of the analysis steps of b)-d) for using alignment to detect a pattern (claim 64), and further steps for using a trained classifier to detect disease states in the subject based on the observed pattern.  
Newly added dependent claim 83 indicates that the coverage patens ‘provide an expression profile of said transcription factor’ and appears to be an interpretation of the comparison and what is represented in the data obtained.


It is noted that only the preamble sets forth that the claims are computer implemented, however none of the steps specifically set forth any structure or function related to how the steps are performed on a computer.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data to generate a ‘signal’ based on alignment of sequences and comparison of observed patterns relative to a reference.   The step of aligning and comparing sequence to arrive at the identification of the presence or absence of sequences are instructional steps.  The claim requires computing similarity scores based on hash values with the broad steps of receiving sequence, compute a similarity score and thus determine a similarity or difference in observed sequences from a patient.  Dependent claims set forth the source of the information and indication to correlate it to a disease, possible the cancer the subject has.  In view of the requirements of the claims, and in review of the guidance of the specification, the judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case there is no requirement on the amount or complexity of the sequence data that is provided in a), nor details of what is involved for a coverage paper and analyzing the pattern relative to a control, and appears to be steps that can be observed on paper and using one’s mind.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant 
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining and analyzing sequence data.  As such, the claims do not provide for any additional element to consider under step 2B.  While the instant claims do not provide any additional elements for consideration under 2B, a search of the relevant art for providing sequences for analysis and correlation with conditions such as cancer were known.  For example, Snyder et al (2016) provide that sequencing of cfDNA can be used to determine nucleosome occupancy, and that it can be used as a non-invasive means to monitor clinical conditions and provide an example of cancer.  More generally as noted in the teachings of Tong et al. (2006-of record) provide for analyzing cfDNA for a variety of purposes including cancer and fetal abnormalities and appear to provide for the steps broadly set forth for obtaining sequences, aligning them with a reference, determining the amount relative to duplication such as aneuploidy or duplication/absence of a gene to determine a correlation with a disease state for a subject.  As the pre-amble sets forth that the method is computer implemented in the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 61-74 and 83 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis. It is noted that while the claims set forth or imply information about the sequences being analyzed (that they are from a subject with cancer), this is only description of the potential data being analyzed and context.  As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, 
Response to Applicants arguments
Applicants provide an overview of the claim amendments, and argue that considering (b)-(d) of claim 61 the claims now integrate the alleged judicial exception into a practical application by using the sequence reads to detect the presence or absence of a disease in a subject.  Further, it is argued that the claims provide steps that are not well understood, routine or conventional noting the amended steps of b)-d) for processing the information obtained from the sequence reads into a signal that is used to assess a subject.  The claim amendments and Applicants arguments have been fully considered, but not found persuasive.
With respect to arguments that the judicial exception is integrated into a practical application, it is noted that the method provides only step a) where data is either simply received as a form of data, or derived/generated in some fashion in a computer environment, and that steps b)-d) provide for analysis of the data that is provided and there does not appear to be an application of the analysis. The final step, and ‘thereby’ clause does not provide an application rather it appears only to be an interpretation of a possible outcome of the analysis.  The claim steps are all computer implemented and provide only analysis of read data.  Further, there is no specificity on the what is provided in step a) with respect to complexity or amount such that steps b)-d) would necessarily require a computer for aligning or analyzing the number of reads for a given region to quantitate a pattern signal such as is provided in Figure 2 of the present is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 61-63, 67 rejected under 35 U.S.C. 102a as being anticipated by Ulz et al (Nature, 2016-of record) is withdrawn.
Upon review of the claim amendments, it is agreed that the Ulz et al. (Nature 2016) fail to teach the newly added limitations set forth in claim 61.  

Claim 61 is rejected under 35 U.S.C. 102a as being anticipated by Odom (2011).
Claim 61 has been amended and is directed to a computer implemented method to detect a disease by analyzing signal from DNA for two transcription factor binding patterns where sequence read data is obtained or derived from a subject, and using the reads to generate a coverage pattern for each transcription factor, processing the information into a signal, then processing the signal with a reference signal to determine similarities and/or differences in signal frequency.  Step b) provides that the spatial pattern is provided by the reads that are obtained for a region of interest associated with a given transcription factor at two different sites, and step c) 
Odom provides that developments have revolutionized our understanding of transcriptional regulation by providing an unprecedented ability to interrogate in vivo transcription factor binding, and the use of a combination of high-throughput sequencing with chromatin precipitation of transcription factors and specifically labeled histones has allowed direct protein-DNA contacts to be visualized across genomes as large and complex as mammals at base-pair resolution.  In figure 2, Odom provides an illustration for the application of the method steps for revealing a pattern for multiple sites related to the transcription factor Myc, and in Figure 3 provides for the complex nature of transcriptional regulators binding and interaction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 61-74 stand rejected and newly added claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Ulz et al (Nature, 2016), Lo et al. (2006 of record), Ulz et al (preprint, 2016 of record) and Mlacki et al (Exp Bio and Med, 2015).
Claim amendments addressed
As noted above, claim 61 has been amended and is directed to a computer implemented method to detect a disease by analyzing signal from DNA for two transcription factor binding patterns where sequence read data is obtained or derived from a subject, and using the reads to generate a coverage pattern for each transcription factor, processing the information into a signal, then processing the signal with a reference signal to determine similarities and/or differences in signal frequency.  Step b) provides that the spatial pattern is provided by the reads that are obtained for a region of interest associated with a given transcription factor at two different sites, and step c) provides a description that the coverage pattern represents the ‘accessibility’ of the site.  The final step still relies on the ‘signal’ generated from the comparison of a test and reference to determine the presence or absence of a disease that is correlated with the observation.  Newly added claim 83 provides an additional processing step where the signal pattern detected is correlated to an expression profile.  Given that transcription factors bind and can activate a genes expression, the analysis of read data consistent with ‘signal’ of claim 61 appears to be consistent and commensurate with establishing the observations for the presence or absence of reads can be relative to expression patterns or profiles for the gene sequences being analyzed.
In review of the specification, the basis of the invention is based on the observation and hypothesis that transcription biding is correlated to accessibility and to nucleosome binding.  Based on the nucleosome binding one can analyze cfDNA that is present and observe a pattern of 
Response to Applicants arguments in view of the claim amendments
Applicants provide a summary of the teachings of the references used and argue that the references fail to provide using the reads to establish two coverage patterns of a first and second transcription factor as now set forth in step b).  The claim amendments and Applicants arguments have been fully considered, but not found persuasive.
As analyzed above, Ulz et al provide the analysis of several transcription factors.  Further, Ulz et al (Nature 2016) provide that cancer related changes can be detected, and that clonal pattern changes can be expected and are driving forces in cancer progression and thus diagnosis of cancer when evaluating DNA in plasma using WGS.  Given the teaching of all the references as a whole, and the specific teachings of Ulz et al. that cfDNA can be identified and measured and correlated to nucleosome presence or absence, the claims appear obvious.  Therefore, for the reasons above and of record, the rejection is maintained.
Previous rejection of record
As noted previously, Ulz et al provide for the steps of the analysis of genomic alterations in metastatic prostate cancer and determine amplification of the transcriptional factor present in 
Given the teachings of Lo et al. and Ulz et al. that read data of plasma DNA can be used to analyze and correlate the presence and absence of reads to the status of the genome, both structurally and transcriptionally as nucleosome occupancy, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to analyze GRH transcription factors with their associated cancers as provided by Mlacki et al.  One having ordinary skill in the art would have been motivated to analyze informative sequences that were et al. and Lo et al. demonstrating the versatility of plasma/cfDNA analysis for other informative cancer epithelial transcriptional factors like GRH as described by Mlacki et al. given the association and knowledge provided that GRHs are associated in a variety of cancer types.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631